Citation Nr: 1519473	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  14-21 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1944 to November 1946.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's chronic low back strain is secondary to his service-connected residuals of left tibia fracture with left knee traumatic arthritis.


CONCLUSION OF LAW

The criteria for service connection for chronic low back strain have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he has a low back disability that is secondary to his service-connected residuals of left tibia fracture with left knee traumatic arthritis.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran underwent a VA examination in May 2014.  The examiner opined that the Veteran's left knee condition is at least partially responsible for his back condition.  However, the examiner stated that due to the Veteran's age it is typical for him to have degenerative changes of his spine, therefore she could only guess how much of his back condition can be attributed to his left knee condition.  In a September 2014 addendum the VA examiner stated that while the Veteran's abnormal gait due to his leg injury could cause muscle strain in his back, it does not cause degenerative changes of the spine.  She opined that the degenerative changes of the Veteran's spine are due to the natural aging process and not to his service.

In January 2014 the Veteran underwent a consultation with a private chiropractor who opined that the alteration in structure of the Veteran's lower left leg has led to abnormalities in gait, leading to biomechanical changes affecting the low back.

In March 2014 the Veteran was examined by a different private chiropractor who opined similarly that the Veteran's service-connected leg condition caused compensatory biomechanical changes affecting his back, which has caused his back pain.

Therefore, giving the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to service connection for chronic low back strain as secondary to his service-connected residuals of left tibia fracture with left knee traumatic arthritis.  

The Board notes that the Veteran has also been diagnosed with degenerative arthritis in his back, however, the evidence does not support that that condition is related to the Veteran's service or secondary to his service-connected residuals of left tibia fracture with left knee traumatic arthritis.  The two private chiropractor opinions attribute the Veteran's low back pain to his service-connected left leg disability, but do not specify a diagnosis.  Neither chiropractor indicates that they are aware of the degenerative changes in the Veteran's back shown on x-ray, thus the Board finds their opinions cannot support service-connection for that specific diagnosis.  The VA examiner specifically opined that the degenerative changes are not related to the Veteran's service-connected leg disability.  Therefore, the Board finds that a preponderance of the evidence is against granting service connection for the degenerative changes in the Veteran's low back.

The Board finds that the VA has met its duty to notify and assist the Veteran in substantiating his claim for VA benefits.   A notice letter was sent to the Veteran in May 2011, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  The Board finds that all necessary development has been accomplished.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board further finds that the VA examination provided is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for chronic low back strain is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


